DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 28-30 as originally presented and also including claims 31, 32, 38, 39, 41, and 42 as amended, in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that the amendments to the claims incorporate product kit claims into method claims.  This is not found persuasive because unity of invention is broken shown at least a posteriori via the rejection presented below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 6, 9, 11, 14, 21-23, 26, 27, 33-37, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected kit product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/18 and 5/21/21 has been considered by the examiner.
Claim Objections
Claims 39 and 42 are objected to because of the following informalities:  claim 39 recites “…there is a waiting time” where it would make more sense to insert the word “wherein” prior to “there is a waiting time”.  Claim 42 recites “a thioglycolic acid containing hair care composition” where it appears it would make more sense to replace this phrase with “a thioglycolic acid-containing hair care composition” or “a hair care composition containing a thioglycolic acid” such that the part and the whole are apparent.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-32, 38, 39, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over CN105267066A (hereafter, “Wagnerna”, provided by Applicant in IDS dated 11/19/2018, translation enclosed).
The instant claims are drawn to a method for treating hair comprising steps (a) applying to the hair a composition comprising an at least bi-functional Bronsted-base as further specified in the claims and (b) applying to the hair a composition comprising an at least bi-functional organic acid capable of reacting with amine groups of hair, wherein compositions (a) and (b) both have a pH of 1.5 to 7.  For the purpose of applying art a composition present in step “a” of claim 28 is considered “composition “a”” and a composition corresponding to step ‘b” of claim 28 is considered “composition “b””.
Regarding claims 28-32, 39, and 41, Wagnerna teaches a method for treating hair comprising the stepwise application to hair of an ingredient containing mercaptoacetic acid and in one embodiment the difunctional Bronsted base which is 1,11-diamino-3, 6, 9-trioxaundecane wherein the formulation stays on the hair for 1-45 minutes and the hair is dried for 1-60 minutes by a drying device (see Wagnerna claims 1-12 in particular); Wagnerna’s first and second “formulas” parallel the first and second components “a” and ‘b” as associated with steps “a” and “b” of the instant claims (see Wagnerna claims 1, 4, and 5, in particular).  Wagnerna further teaches the mixing of component (a) into a hair dye or bleach product.  Wagnerna further teaches the treatment of thioglycolic acid as in claim 42 (see Wagnerna claim 14).
Wagnerna does not teach that each of the aforementioned Bronsted base and organic acid components are present in compositions having exactly the pH range instantly recited.  Wagnerna specifies with regard to the Bronsted-base a composition comprising a pH of 7-12, a range overlapping with the instantly recited range.  Wagnerna further teaches the pH of the acid containing component, which may be fumaric acid for instance, to be within the range of 1.5 to 7.  Accordingly, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to adjust the pH of the total formulation of each stepwise applied composition in order to have the desired level applicability with the hair, including to a pH of 7 which is considered a prior art range overlapping and therefore rendering obvious the claimed range, and therefore the desired end result.  One would have been motivated to do so to achieve good compatibility with the surface of the hair and surrounding skin as is routine in the art of methods of applying an active agent-containing formulation to the hair for purposes such as bleaching, dyeing, or otherwise treating the hair for cosmetic purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-32, 38, 39, 41, and 42 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-50, 53, and 54 of copending Application No. 15543496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only substantially differ in that the pH range of compositions “a” and “b” in the instant application is 1.5 to 7 whereas the range of the firs formulation in the copending application may be a range overlapping at the point of 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 28-32, 38, 39, 41, and 42 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16787427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only substantially differ in that the pH range of compositions “a” and “b” in the instant application is 1.5 to 7 whereas the range of the firs formulation in the copending application may be a range overlapping at the point of 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617